Exhibit 99.1 Citigroup Inc. HKD 474,000,000 5.41% Fixed Rate Notes due December 2017 under the Programme for the issuance of Euro Medium-Term Notes, Series B The securities described herein have not been and will not be registered under the U.S. Securities Act of 1933 and may not be offered or sold in the United States absent registration or an applicable exemption from registration requirements. 1. Issuer: Citigroup Inc. 2. Specified Currency: Hong Kong Dollars ("HKD") 3. Aggregate Nominal Amount: HKD 474,000,000 4. Issue Price: 100.00% 5. Specified Denominations: HKD 500,000 per Note and increments of HKD 100,000 in excess thereof. 6. Issue Date: December 4, 2007 7. Maturity Date: December 4, 2017 8. Interest Basis: Annually in arrears at a fixed rate of interest from and including the Issue Date to but excluding the Maturity Date. 9. Redemption/Payment Basis: Redemption at par 10. Status of the Notes: Senior PROVISIONS RELATING TO INTEREST PAYABLE 11. Fixed Rate Note Provisions: Applicable (i)Rate of Interest: 5.41%. per annum payable annually in arrears (ii)Interest Payment Dates: December 4 in each year from and including December 4, 2008 to and including the Maturity Date.Modified Following Business Day convention. (iii)Day Count Fraction: Actual/365 (Fixed)(adjusted) PROVISIONS RELATING TO REDEMPTION 12. Final Redemption Amount of each Note: Par 13. Early Redemption Amount of each Note: Par, payable on redemption for taxation reasons or on event of default. GENERAL PROVISIONS APPLICABLE TO THE NOTES 14. Form of Notes: Bearer Notes. 15. Additional Financial Centers relating to Payment Dates: London, New York City and Hong Kong 16. TEFRA: The D Rules are applicable 17.Listing: Not Applicable OPERATIONAL INFORMATION ISIN Code: XS0332831055 Common Code: 033283105
